190 S.E.2d 251 (1972)
15 N.C. App. 449
Ray L. SIMPSON, Plaintiff,
v.
Joe W. GARRETT, Commissioner of Motor Vehicles of North Carolina, Defendant.
No. 7227SC506.
Court of Appeals of North Carolina.
August 2, 1972.
*253 Frank Patton Cooke, Gastonia, for plaintiff appellee.
Atty. Gen. Robert Morgan by Asst. Attys. Gen. William W. Melvin and William B. Ray, for defendant appellant.
GRAHAM, Judge.
The sole ground for relief set forth in plaintiff's complaint is his sworn statement that he has not been convicted of two offenses of reckless driving. Records introduced by defendant show that during the preceding ten years plaintiff was convicted of innumerable traffic offenses, including one conviction for the offense of driving while intoxicated and four convictions for the offense of reckless driving.
The latter two convictions for reckless driving were for offenses committed within a period of twelve months. "Upon receiving a record" of an operator's or chauffeur's conviction upon two charges of reckless driving committed within a period of twelve months, the Department of Motor Vehicles is required to "forthwith revoke" the license of such person for the statutory period. G.S. § 20-17(6); G.S. § 20-19(f). The provisions of these statutes are mandatory and not discretionary. Snyder v. Scheidt, Comr. of Motor Vehicles, 246 N.C. 81, 97 S.E.2d 461.
The Department of Motor Vehicles was not authorized to revoke plaintiff's license before it received notice of his second conviction for reckless driving. State v. Ball, 255 N.C. 351, 121 S.E.2d 604. The Department acted within eleven days after it received this notice. This was reasonable compliance with G.S. § 20-17. The word "forthwith" in G.S. § 20-17 does not require instantaneous action but only action within a reasonable length of time. State v. Ball, supra.
The elapse of approximately fifteen months between plaintiff's last conviction for reckless driving and the order of revocation was not caused by defendant or his department. The delay apparently resulted from the failure of the clerk of the court where plaintiff was last convicted to act promptly in forwarding a record of the conviction to the Department of Motor Vehicles. Plaintiff could have prevented any delay in the start of the revocation period by surrendering his licenses to the clerk and obtaining a receipt therefor at the time of his second conviction. G.S. § 20-24(a) designates clerks of court and assistant and deputy clerks of court as agents of the Department of Motor Vehicles for receipt of driver's licenses in cases where revocation is required. ". . . Any operator's or chauffeur's license, which has been surrendered and for which a receipt has been issued as herein required, shall be revoked or suspended as the case may be as of the date shown upon the receipt issued to such person." Since plaintiff could have prevented the delay about which he now complains, we hold that he is entitled to no injunctive relief. It is further noted that plaintiff neither alleged nor offered proof tending to show that he has been prejudiced by the delay in question.
The judgment setting aside the notice and order of revocation and enjoining defendant from revoking or suspending plaintiff's driving privileges pursuant to the order and notice is reversed.
Reversed.
PARKER and VAUGHN, JJ., concur.